DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 6, 11, 16 are amended.
	Claims 4, 7, 21 remain canceled.
	Claims 1 – 3, 5, 6, 8 – 20 and 22 – 24 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention
 and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al (US 2016/0110841) in view of Hemmati et al “Game as Video: Bit Rate Reduction Through Adaptive Object Encoding”.
As per claim 1, Kamiyama discloses:
executing a video game by a cloud game machine, the execution of the video game includes rendering gameplay video by a game engine of the video game; (Kamiyama discloses a game server that renders game screens (i.e. gameplay video) of a video game) (Kamiyama 0029, 0031)
processing the rendered gameplay video by a streaming server for streaming over a network to a client device; (Kamiyama disclose the processing of the rendered game screens by a server communication unit to transmit rendered game screen data to client devices) (Kamiyama 0078) 
monitoring connection quality over the network between the streaming server and the client device; (Kamiyama discloses the monitoring of connection quality (communication bandwidth) between the server communication unit and the client devices) (Kamiyama 0089, 0090)
responsive to detecting a change in the connection quality between the streaming server and the client device, then adjusting the rendering of the gameplay video by the game engine, wherein the adjusting the rendering uses a user preference setting that indicates relative preference levels for aspects of the rendering by the game engine. (Kamiyama discloses adjusting the rendering of the game scenes by the game server in response the connection quality and user preference settings wherein the user preference settings indicate preference levels of for aspects of the rendering that the user prefers to be adjusted (Kamiyama Figs 4, 8; 0074, 0086, 0087, 0092, 0101)
Kamiyama fails to disclose specifically:
wherein adjusting the rendering includes adjusting an amount of virtual objects to be rendered in the gameplay video based on a pre-defined priority ranking of the virtual objects for inclusion in the rendered gameplay video, and wherein adjusting the rendering includes adjusting an amount of virtual objects to be rendered in the gameplay video based on a pre-defined priority ranking of the virtual objects for inclusion in the rendered gameplay video, and
Hemmati discloses rendering system for game objects wherein the system determines which game objects (i.e. the number)  to include or exclude in the game scene based on a priority ranking (Hemmati page 8 par 8 – page 9, par 3).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kamiyama in view of Hemmati to provide a game system wherein the number of game objects that are rendered on the display are based upon a priority ranking wherein objects are included or removed based upon how important they are to the rendered game scene.  This would lead to a considerable bandwidth and energy savings (Hemmati page 11, par 3)
As per claim 3, Kamiyama discloses:
wherein monitoring connection quality includes monitoring one or more of bandwidth or latency, or monitoring packet loss occurring during the streaming of the gameplay video. (Kamiyama discloses the connection quality being one of bandwidth and/or latency) (Kamiyama 0089, 0090)
As per claim 5, Kamiyama discloses:
wherein adjusting the rendering of the gameplay video by the cloud game machine includes adjusting a frame rate or a resolution for the gameplay video. (Kamiyama discloses the adjusting of frame rate and resolution) (Kamiyama Fig 4, 8; 0056 – 0058, 0063, 0064)
As per claim 6, wherein adjusting the rendering of the gameplay video by the cloud game machine includes adjusting a level of detail for the rendering of the virtual objects to be rendered in the gameplay video based on the pre-defined priority ranking, wherein the pre-defined priority ranking governs and order of turning on or off virtual objects for inclusion in the rendered gameplay video. (Combination of Kamiyama and Hemmati as applied to claim 1,) (Kamiyama Fig 4, 8; 0065, 0066), Hemmati discloses rendering system for game objects wherein the system determines which game objects (i.e. the number)  to include or exclude in the game scene based on a priority ranking (Hemmati page 8 par 8 – page 9, par 3)).
 As per claim 10, Kamiyama discloses:
wherein detecting the change in the connection quality triggers transmission of a message from the streaming server to the cloud game machine, and wherein the adjusting of the rendering of the gameplay video by the cloud game machine is responsive to said message. (Kamiyama discloses the server communication unit measuring information such as data rate on the network.  This information (i.e. message) is transmitted to the game server from the server communication unit #205.  The gaming server “can grasp this information” determine if it is necessary to cause the image quality of the rendered game screens to be changed) (Kamiyama 0099, 0100).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al (US 2016/0110841) in view of Hemmati et al “Game as Video: Bit Rate Reduction Through Adaptive Object Encoding” in view of Sheppard et al (US 2013/0268583) 
As per claim 2, Kamiyama discloses the encoding of the rendered game screens in a format to reduce occupancy of communication bandwidth (Kamiyama 0037).
Kamiyama fails to disclose:
wherein processing the gameplay video by the streaming server includes encoding the rendered gameplay video in a compressed video format, the encoding being configured based on determining whether the adjusting of the rendering by the game engine is sufficient to achieve a target stream quality, the encoding being configured based on determining whether the adjusting of the rendering by the game engine is sufficient to achieve a target stream quality. 
However in a similar field of endeavor, Sheppard discloses the tailoring of rendered content that is to be encoded and delivered to the client based upon a target stream quality such as resolution of the displayed scene (Sheppard 0066 – 0067)
	It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kamiyama in view of Sheppard to provide a game system that tailors encoded content based upon a target metric.  This would enable the game system to dynamically adjust the quality of encoding depending upon the current demands on the network.
Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al (US 2016/0110841) in view of Hemmati et al “Game as Video: Bit Rate Reduction Through Adaptive Object Encoding” in view of Dey et al (US 2013/0307847).
As per claims 8, Kamiyama discloses:
wherein the change in the connection quality is defined by a degradation in the connection quality; (Kamiyama discloses the collection and evaluation of information regarding the connection quality to the client devices such as a PC, wherein bandwidth and reception rate are evaluated to determine if the environment can sustain the reception rate of the rendered screens at the current settings and if not, the rendering of the screens are modified to output at a lower quality) (Kamiyama 0096 – 0098, 0100)
Kamiyama fails to disclose:
wherein adjusting the rendering of the gameplay video by the cloud game machine is configured to reduce a bit rate of the streaming of the gameplay video over the network. [claim 8]
Regarding claim 9, Kamiyama fails to disclose specifically: wherein the change in the connection quality is defined by an improvement in the connection quality; wherein adjusting the rendering of the gameplay video by the cloud game machine is configured to increase a bit rate of the streaming of the gameplay video over the network.
However, in a similar field of endeavor, Dey discloses a system wherein the rendering and encoding of a game being executed and transmitted is adapted in response to network limitation.  Dey discloses the adaptation of an encoding bit rate in response to varying or fluctuating network conditions.  Dey discloses the quantification of multiple encoding bit rates for each rendering level (Dey 0071 – 0073, Table II). Dey further discloses the determination of increasing or decreasing the rendering levels and encoding bit rates in response to preferred input parameters that detect current communication and computational constraints/conditions. Thus, Dey teaches the monitoring of connection quality to determine improvements or degradation.
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kamiyama in view of Dey to monitor connection quality for degrading or improving conditions in order to determine if an encoding bit rate should be increased or decreased.  By monitoring a gaming network for connection quality improvements or degradations and increasing or lowering transmission bit rates, the game server can provide the most optimal gaming experience to the user despite changing network conditions. 
Claim(s) 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al (2016/0110841 in view of Hemmati et al “Game as Video: Bit Rate Reduction Through Adaptive Object Encoding” in view of “How to Use Radeon Game Advisor” video (herein referred as “Radeon”) posted 7/9/2019.
As per claim 22, Kamiyama fails to disclose:
wherein the user preference setting is determined by analyzing a game history of a user. [claim 22]
However, Radeon discloses a system for making determining and making recommendation for user preferences for graphical settings based upon the user’s past game play or game history (Radeon 0:01 – 0:30)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kamiyama in view of Radeon to provide a game system wherein a user preference for graphical display is based upon a machine learning technique based upon the user’s game play history.  This would allow the system to personalize the quality of displayed graphics according the user’s game and the client device capability without requiring much interaction from the user other than analyzing gameplay history.
As per claim 24, Kamiyama discloses:
wherein the user preference setting indicates relative preference levels for types of graphical content that is to be included in the rendering by the game engine. (Kamiyama discloses the adjusting of level of detail of the rendered game screens according to a priority level (i.e. preference level and what effects (i.e. types of content) that will be displayed) (Kamiyama Fig 4, 8; 0065, 0066)

Allowable Subject Matter
Claims 11 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As per claim 11, the prior art of record fails to disclose alone or in combination the monitoring of connection executing a video game by a cloud machine that includes the rendering of gameplay video and gameplay audio, streaming the gameplay audio and video by a streaming server wherein the rendered gameplay video is encoded in a compressed format, monitoring the connection quality to determine packet loss between the streaming server and the client device and adjusting the rendering of the gameplay video and audio in response to a change in connection quality wherein the adjusting of the rendering includes adjusting the amount of virtual objects to be rendered in the gameplay video based on a pre-defined priority ranking of the virtual objects for inclusion in, and exclusion from, the rendered gameplay video, the pre-defined priority ranking defining an order in which the virtual objects will be included in, and excluded from, a scene depicted by the gameplay video in response to changes in the connection quality, and wherein adjusting the rendering of the gameplay video by the cloud game machine includes adjusting a frame rate or a resolution for the gameplay video, and wherein adjusting the rendering of the gameplay audio by the cloud game machine includes adjusting one or more of an audio configuration, a sound effect, or background audio; wherein adjusting the rendering further includes causing the cloud game machine to modify, based on an amount of said change in the connection quality, an effect associated with an in-game player assistance feature.
Regarding claim 16, the prior art of record fails to disclose alone or in combination, wherein responsive to detecting a change in the connection quality between the streaming server and the client device, then the rendering of the gameplay video and a game difficulty of the video game are adjusted by the cloud game machine, wherein the game difficulty is adjusted by adjusting a timing deadline for an input to perform an action in the video game, wherein adjusting the game difficulty further includes modifying an effect associated with an in-game player assistance feature, wherein adjusting the rendering includes adjusting an amount of virtual objects to be rendered in the gameplay video based on a pre-defined priority ranking of the virtual objects for inclusion in, and exclusion from, the rendered gameplay video, the pre-defined priority ranking defining an order in which the virtual objects will be included in, and excluded from, a scene depicted by the gameplay video in response to changes in the connection quality, and wherein the adjusting the rendering uses a user preference setting that indicates relative preference levels for aspects of the rendering by the game engine.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 3, 5, 6, 8-20 and 22 - 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see above rejection addressing the newly amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/               Examiner, Art Unit 3715
11/19/2022

/James S. McClellan/               Primary Examiner, Art Unit 3715